                 Case 20-11568-KBO            Doc 148-1       Filed 06/08/21       Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

                                                          Chapter 11
    In re:
                                                          Case No. 20-11568 (KBO)
    RS FIT NW LLC,
                                                          Objection Deadline:
                            Reorganized Debtor.     1     June 15, 2021 at 4:00 p.m. (ET)

                                                          Hearing Date:
                                                          June 22, 2021 at 10:00 a.m. (ET)



                           NOTICE OF MOTION OF
                REORGANIZED DEBTOR FOR ENTRY OF AN ORDER
           MODIFYING THE REQUIREMENTS OF LOCAL RULE 3007-1(e)(iv)
         WITH RESPECT TO THE REORGANIZED COMPANY’S FORTHCOMING
        OMNIBUS CLAIMS OBJECTION TO MEMBERSHIP AGREEMENT CLAIMS

             PLEASE TAKE NOTICE that, on June 7, 2021, RS FIT NW LLC, the successor to

debtor 24 Hour Fitness Worldwide, Inc. (the “Reorganized Debtor”), filed the Motion of

Reorganized Debtor for Entry of an Order Modifying the Requirements of Local Rule 3007-

1(e)(iv) With Respect to the Reorganized Company’s Forthcoming Omnibus Objection to

Membership Agreement Claims (the “Motion”) with the United States Bankruptcy Court for the

District of Delaware (the “Bankruptcy Court”).

             PLEASE TAKE FURTHER NOTICE that any responses or objections to the Motion

must be in writing, filed with the Clerk of the Bankruptcy Court, 824 North Market Street, 3rd

Floor, Wilmington, Delaware 19801, on or before June 15, 2021 at 4:00 p.m. (prevailing

Eastern Time).




1
      The Reorganized Debtor in this chapter 11 case, along with the last four digits of the Reorganized Debtor’s
      federal tax identification number, as applicable, is RS FIT NW LLC (9372). By order dated March 16, 2021
      [RS FIT Docket No. 7], the remaining reorganized debtor affiliates’ (the “Reorganized Debtors”) chapter 11
      cases were closed. The Reorganized Debtors’ corporate headquarters and service address is 24 Hour Fitness
      USA, Inc., 1265 Laurel Tree Lane, Carlsbad, CA 92011.
             Case 20-11568-KBO         Doc 148-1     Filed 06/08/21     Page 2 of 3




         PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve a

copy of the response or objection by email upon: (i) the attorneys for the Reorganized Debtor, (a)

Ropes & Gray LLP, Attn: Ryan Preston Dahl, Esq. (ryan.dahl@ropesgray.com) and Emily

Kehoe,      Esq.     (emily.kehoe@ropesgray.com),         and      Lindsay      Lersner,     Esq.

(lindsay.lersner@ropesgray.com); and (b) Pachulski Stang Ziehl & Jones LLP, Attn: Laura

Davis Jones, Esq. (ljones@pszjlaw.com); (ii) counsel to the Ad Hoc Group, (a) O’Melveny &

Myers LLP, Attn: Daniel S. Shamah, Esq. (dshamah@omm.com), Diana M. Perez, Esq.

(dperez@omm.com), and Adam P. Haberkorn, Esq. (ahaberkorn@omm.com), and (b) Richards,

Layton & Finger, P.A., Attn: Mark D. Collins, Esq. (collins@rlf.com), Michael J. Merchant, Esq.

(merchant@rlf.com), and David T. Queroli, Esq. (queroli@rlf.com); and (iii) the Office of the

United States Trustee, Attn: Linda Casey, Esq. (linda.casey@usdoj.gov).

         PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

REQUESTED BY THE MOTION WITHOUT FURTHER NOTICE OR HEARING.

         PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER THE

RELIEF SOUGHT IN THE MOTION WILL BE HELD VIA ZOOM VIDEOCONFERENCE

ON JUNE 22, 2021, AT 10:00 A.M. PREVAILING EASTERN TIME BEFORE THE

HONORABLE KAREN B. OWENS, UNITED STATES BANKRUPTCY COURT JUDGE, AT

THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE,

824 MARKET STREET, 6TH FLOOR, COURTROOM NO. 3, WILMINGTON, DELAWARE

19801.




                                                2
           Case 20-11568-KBO   Doc 148-1   Filed 06/08/21   Page 3 of 3




Dated: June 8, 2021               PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware

                                  /s/ Timothy P. Cairns

                                  Laura Davis Jones (DE Bar No. 2436)
                                  Timothy P. Cairns (DE Bar No. 4228)
                                  Peter J. Keane (DE Bar No. 5503)
                                  919 North Market Street, 17th Floor
                                  P.O. Box 8705
                                  Wilmington, Delaware 19899-8705 (Courier 19801)
                                  Telephone: (302) 652-4100
                                  Facsimile: (302) 652-4400

                                  -and-

                                  ROPES & GRAY LLP
                                  Ryan Preston Dahl (admitted pro hac vice)
                                  Emily Kehoe (admitted pro hac vice)
                                  Lindsay Lersner (admitted pro hac vice)
                                  1211 Avenue of the Americas
                                  New York, New York 10036
                                  Telephone: (212) 596-9000
                                  Facsimile: (212) 596-9090
                                  Attorneys for the Reorganized Company




                                      3
